               Case 5:12-cv-05652-EJD Document 87 Filed 11/05/18 Page 1 of 3



 1   PRATT & ASSOCIATES
     Pierce Gore (SBN 128515)
 2   1871 The Alameda, Suite 425
     San Jose, CA 95126
 3   Telephone: (408) 429-6506
     pgore@prattattorneys.com
 4
     PROVOST UMPHREY LAW FIRM L.L.P.
 5   Edward Downs Fisher (Admitted Pro Hac Vice)
     490 Park Street
 6   Beaumont, Texas 77701
     Telephone: (409) 838-8859
 7   efisher@pulf.com

 8   PROVOST UMPHREY LAW FIRM L.L.P.
     W. Michael Hamilton (Admitted Pro Hac Vice)
 9   2021 Richard Jones Road, Suite 300
     Nashville, Tennessee 37215
10   Telephone: (612) 242-0199
     mhamilton@pulf.com
11
     Attorneys for Plaintiff
12
     SEYFARTH SHAW LLP
13   Jay W. Connolly (SBN 114725)
     jconnolly@seyfarth.com
14   Joseph J. Orzano (SBN 262040)
     jorzano@seyfarth.com
15   560 Mission Street, 31st Floor
     San Francisco, California 94105
16   Telephone:     (415) 397-2823
     Facsimile:     (415) 397-8549
17
     Attorneys for Defendants
18
                                        UNITED STATES DISTRICT COURT
19
                                      NORTHERN DISTRICT OF CALIFORNIA
20
                                             SAN JOSE DIVISION
21
      JEFF MAINS, an individual, on his own behalf      Case No. CV12-05652 EJD
22    and on behalf of all others similarly situated,
                                                        CLASS ACTION
23                             Plaintiff,
                                                        JOINT TRIAL SETTING CONFERENCE
24           v.                                         STATEMENT WITH NOTICE OF
                                                        SETTLEMENT AND [PROPOSED] ORDER
25    WHOLE FOODS MARKET
      CALIFORNIA, INC, et al.                           Date: November 15, 2018
26                                                      Time: 11:00 a.m.
                               Defendants.              Judge: Hon. Edward J. Davila
27                                                      Action Filed: April 13, 2012

28

                     JOINT TRIAL SETTING CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                           CASE NO. CV12-05652 EJD
                  Case 5:12-cv-05652-EJD Document 87 Filed 11/05/18 Page 2 of 3



 1          The parties, Jeff Mains (“Plaintiff”) and Whole Foods Market California, Inc., Mrs. Gooch’s

 2   Natural Food Markets, Inc., WFM-WO, Inc., and WFM Private Label, L.P. (collectively “Defendants”)

 3   submit this Joint Trial Setting Conference Statement pursuant to this Court’s Order of February 6, 2018

 4   (Dkt. 78).

 5          On October 31, 2018, the Parties reached a settlement in principle. The Parties are in the process

 6   of documenting the settlement and expect to have a fully executed settlement agreement, and possibly a

 7   Stipulation of Voluntary Dismissal on file, before the Trial Setting Conference on November 15, 2018.

 8   Accordingly, the Parties provide notice of their settlement in lieu of the topics designated for inclusion

 9   in a Joint Trial Setting Conference Statement.

10          The Parties respectfully request that the Court continue the Trial Setting Conference sixty (60)

11   days to allow time for Parties to complete the settlement agreement and file a Stipulation of Voluntary

12   Dismissal.

13
      DATED: November 5, 2018                          PROVOST UMPHREY LAW FIRM L.L.P.
14

15                                                     By:     W. Michael Hamilton
                                                              W. Michael Hamilton
16                                                            Attorneys for Plaintiff
17

18
      DATED: November 5, 2018                          PRATT & ASSOCIATES.
19
                                                       By:     /s/ Pierce Gore
20                                                         Pierce Gore
                                                       Attorneys for Plaintiff
21

22
      DATED: November 5, 2018                          SEYFARTH SHAW LLP
23

24                                                     By:     /s/ Joseph J. Orzano
                                                           Joseph J. Orzano
25                                                     Attorneys for Defendants

26

27
28
                                                          2
                      JOINT TRIAL SETTING CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                            CASE NO. CV12-05652 EJD
                   Case 5:12-cv-05652-EJD Document 87 Filed 11/05/18 Page 3 of 3



 1                                              [PROPOSED] ORDER

 2            PURSUANT TO THE PARTIES JOINT REQUEST, AND GOOD CAUSE APPEARING,

 3   IT IS SO ORDERED that:

 4            1.       The Trial Setting Conference is continued from November 15, 2018 to January 17, 2019

 5   at 2 p.m.

 6            2.       A Joint Trial Setting Conference Statement shall be filed, if necessary, no later than

 7   January 7, 2019.

 8
     Dated: __________________                       ____________________________
 9                                                   The Honorable Edward J. Davila
10

11
     51764130v.1
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
                                                            3
                       JOINT TRIAL SETTING CONFERENCE STATEMENT AND [PROPOSED] ORDER
                                             CASE NO. CV12-05652 EJD
